OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22769 Broadmark Funds (Exact name of registrant as specified in charter) 300 Drake’s Landing Road, Suite 150Greenbrae, CA (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(415) 925-4970 Date of fiscal year end: November 30 Date of reporting period: May 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Broadmark Tactical Plus Fund Semi-Annual Report May 31, 2013 (Unaudited) Investment Adviser Administrator Broadmark Asset Management LLC Ultimus Fund Solutions, LLC 300 Drake’s Landing Road, Suite 150 P.O. Box 46707 Greenbrae, CA 94904 Cincinnati, Ohio 45246-0707 1-877-742-8061 Broadmark Funds July 23, 2013 Dear Shareholder: Enclosed is the first semi-annual report to shareholders of the Broadmark Tactical Plus Fund, the initial series of Broadmark Funds (the “Fund”).On behalf of the Fund and its investment adviser, Broadmark Asset Management LLC, I would like to welcome you and thank you for your investment. From inception on December 31, 2012 through May 31, 2013, the Investor Class and Institutional Class of the Fund generated positive returns of 6.50% and 6.60%, respectively. In light of the globally stressful environment, U.S. equity markets, as measured by the S&P 500 Index, gained an impressive 13.82% for the first half of 2013. Here in the U.S., we were coming off of the Fiscal Cliff and into the Sequester, Cyprus banks collapsed and North Korea was threatening strikes against the U.S. All of these headwinds were offset by global Central Bank policy. The Federal Reserve's expansive bond buying program lifted U.S. equity markets steadily to new all-time highs with periodic pullbacks. Defensive issues led the way in the first quarter due to higher dividend yields. Into the second quarter, we saw a rotation out of the defensive issues and into higher beta segments of the market. As the market grinded higher, the Federal Reserve began to hint of tapering its bond buying program. This contributed to the spike in the yield on the 10 year Treasury Note, followed by a decline in interest rate sensitive segments of the market. We saw a 7% pullback in the S&P 500 Index following the FOMC meeting in June, but equity markets found their support and headed toward yet another all-time high in July. Broadmark’s investment process begins with an assessment of the fundamental economic environment through Valuation, Monetary Policy, and Investor Sentiment. We then validate these qualitative factors with a more quantitative assessment through our multi-factor Volume/Breadth Momentum Model. Here is a brief summary of our view of these “Four Pillars” of our investment process: Valuation remained slightly elevated through June, with the S&P 500 Index’s median price-earnings ratio at 19.5 times earnings on a trailing basis. Valuations are above their long-term averages, but not yet in overvalued territory. The Federal Reserve Board’s attempt to provide a warning that extremely accommodative Monetary Policy would not go on in perpetuity and that the Fed may begin some type of tapering caused a spike in interest rates in early June. This was a significant and serious development causing our monetary models to move from positive to neutral.Following the FOMC meeting in June, markets moved lower with the MSCI Emerging Market Index and commodity related segments of the market declining the most. Bond markets had a breath-taking move lower as the S&P 500 Index declined 7.4% from the May 22 high. Investor Sentiment deteriorated as the markets moved higher (became excessively optimistic). Extremes in both hedge fund net long exposures and our sentiment models coincided with the May peak in equities. The correction triggered by Chairman Bernanke’s tapering reference caused our sentiment models to improve and reached levels coincident with the end of intermediate-term corrections. 1 Our intermediate-term momentum model deteriorated quickly as the S&P 500 Index moved lower. Following the end of the 7% correction in the S&P 500 Index, we reached oversold conditions that are coincident with intermediate-term bottoms and our short-term models turned up. Our long-term momentum model remained positive through the end of the second quarter. Abrupt changes in Federal Reserve policy have always preceded a spike in yields and a dip in equities. Looking ahead we are watching yields and sentiment levels closely and adjusting the portfolio accordingly. If rates stabilize and sentiment improves we could be set up for another leg higher in equity markets. Warmest regards, Christopher J. Guptill President, Broadmark Funds Portfolio Manager, Broadmark Asset Management, LLC Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-742-8061. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-742-8061 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Foreside Fund Services, LLC. The Letter to Shareholders seeks to describe some of the current opinions of Broadmark Asset Management LLC and views of the financial markets. Although Broadmark Asset Management LLC believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 BROADMARK TACTICAL PLUS FUND PORTFOLIO INFORMATION May 31, 2013 (Unaudited) 3 BROADMARK TACTICAL PLUS FUND SCHEDULE OF INVESTMENTS May 31, 2013 (Unaudited) EXCHANGE-TRADED FUNDS ‒ 42.1% Shares Value SPDR S&P rust (Cost $394,828) $ PUT OPTION CONTRACTS ‒ 0.1% Contracts Value S&P 500 Index Option, 6/22/2013 @ $1,500 (Cost $4,532) 4 $ MONEY MARKET FUNDS ‒ 28.3% Shares Value Fidelity Institutional Money Market Portfolio - Class I, 0.08% (a) (Cost $285,893) $ Total Investments at Value ‒ 70.5% (Cost $685,253) $ Other Assets in Excess of Liabilities ‒ 29.5% Net Assets ‒ 100.0% $ (a) The rate shown is the 7-day effective yield as of May 31, 2013. See accompanying notes to financial statements. 4 BROADMARK TACTICAL PLUS FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT May 31, 2013 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) E-Mini S&P 500 Future 06/21/2013 1 $ $ Mini Russell 2000®Index Future 06/21/2013 1 ) Total Futures Contracts Sold Short $ $ See accompanying notes to financial statements. 5 BROADMARK TACTICAL PLUS FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Margin deposits for futures contracts (Note 2) Margin deposits for option contracts (Note 2) Dividends receivable 20 Variation margin receivable (Notes 2 and 5) Receivable from Adviser (Note 4) Other assets TOTAL ASSETS LIABILITIES Variation margin payable (Notes 2 and 5) Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from securities transactions and other financial instruments Net unrealized appreciation (depreciation) on: Investments Option contracts ) Futures contracts NET ASSETS $ NET ASSET VALUE PER SHARE: INVESTOR CLASS Net assets applicable to Investor Class shares $ Investor Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (Note 2) $ INSTITUTIONAL CLASS Net assets applicable to Institutional Class shares $ Institutional Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 6 BROADMARK TACTICAL PLUS FUND STATEMENT OF OPERATIONS For the Period Ended May 31, 2013 (a) (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Legal fees Offering costs (Note 1) Trustees’ fees and expenses (Note 4) Registration and filing fees Fund accounting fees (Note 4) Compliance services fees (Note 4) Administration fees (Note 4) Transfer agent fees, Investor Class (Note 4) Transfer agent fees, Institutional Class (Note 4) Insurance expense Organization expense (Note 1) Postage and supplies Custodian and bank service fees Investment advisory fees (Note 4) Printing of shareholder reports Distribution fees, Investor Class (Note 4) 54 Other expenses TOTAL EXPENSES Fee reductions and expense reimbursements by the Adviser (Note 4): Common ) Investor Class ) Institutional Class ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS (Note 5) Net realized gains (losses) from: Investments Option contracts ) Futures contracts Net change in unrealized appreciation (depreciation) on: Investments Option contracts ) Futures contracts NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND OPTION AND FUTURES CONTRACTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (a) Represents the period from the commencement of operations (December 31, 2012) through May 31, 2013. See accompanying notes to financial statements. 7 BROADMARK TACTICAL PLUS FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended May 31, 2013 (a) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gains (losses) from: Investments Option contracts ) Futures contracts Net change in unrealized appreciation (depreciation) on: Investments Option contracts ) Futures contracts Net increase in net assets resulting from operations FROM CAPITAL SHARE TRANSACTIONS Institutional Class Proceeds from shares sold TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) CAPITAL SHARE ACTIVITY Investor Class Shares outstanding, beginning of period Shares outstanding, end of period Institutional Class Shares sold Shares outstanding, beginning of period Shares outstanding, end of period (a) Represents the period from the commencement of operations (December 31, 2012) through May 31, 2013. See accompanying notes to financial statements. 8 BROADMARK TACTICAL PLUS FUND - INVESTOR CLASS FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2013 (a) (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) % (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets % (d) Ratio of net expenses to average net assets (e) % (d) Ratio of net investment loss to average net assets (e) %) (d) Portfolio turnover rate % (c) (a) Represents the period from the commencement of operations (December 31, 2012) through May 31, 2013. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). See accompanying notes to financial statements. 9 BROADMARK TACTICAL PLUS FUND - INSTITUTIONAL CLASS FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2013 (a) (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) % (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets % (d) Ratio of net expenses to average net assets (e) % (d) Ratio of net investment loss to average net assets (e) %) (d) Portfolio turnover rate % (c) (a) Represents the period from the commencement of operations (December 31, 2012) through May 31, 2013. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). See accompanying notes to financial statements. 10 BROADMARK TACTICAL PLUS FUND NOTES TO FINANCIAL STATEMENTS May 31, 2013 (Unaudited) 1. Organization Broadmark Tactical Plus Fund (the “Fund”) is a diversified series of Broadmark Funds (the “Trust”), an open-end management investment company organized as a Delaware statutory trust and registered under the Investment Company Act of 1940 (the “1940 Act”).The Fund commenced operations on December 31, 2012. The investment objective of the Fund is to seek to produce, in any market environment, above-average risk-adjusted returns with less downside volatility than the S&P 500 Index. The Fund offers two classes of shares:Investor Class shares (sold without any sales loads, but subject to a distribution fee of up to 0.25% of the average annual daily net assets attributable to Investor Class shares and a shareholder service fee of up to 0.15% of the average annual daily net assets attributable to Investor Class shares) and Institutional Class shares (sold without any sales loads or distribution fees, but subject to a shareholder service fee of up to 0.05% of the average annual daily net assets attributable to Institutional Class shares).Each share class represents an ownership interest in the same investment portfolio. All costs incurred by the Fund in connection with its organization and offering of shares were borne by the Adviser, for which the Adviser may seek reimbursement by the Fund as described in Note 4.Repayment is no guaranteed because terms of agreement must be met.Organizational costs are charged to expenses as incurred.Offering costs incurred by the Fund prior to the start of operations were treated as deferred charges.Offering costs are amortized over the twelve month period following the commencement of operations using the straight line method. 2. Significant Accounting Policies The following is a list of the Fund’s significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities, Options and Futures Valuation – The Fund’s portfolio securities are valued as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) on each business day that the NYSE is open for business.The pricing and valuation of portfolio securities is determined in accordance with procedures approved by, and under the direction of, the Trust’s Board of Trustees (the “Board”).Securities listed on an exchange or quoted on a national market system are valued at the last sale price or, if it was not traded during the day, at the most recent bid price.Securities traded only on over-the-counter markets are valued at the last sale price on days when the security is traded; otherwise, they are valued at closing over-the-counter bid prices.If a security is traded on more than one exchange, it is valued at the last sale price on the exchange where it is principally traded.Options on securities and options on indexes listed on an exchange are valued at the mean of the closing bid and ask price on the exchange on which they are traded on the day of valuation.Futures contracts, which are traded on a commodities exchange, are valued at their closing settlement price on the exchange on which they are primarily traded.Over-the-counter futures contracts for which market quotations are readily available are valued based on quotes received from third party pricing services or one or more dealers that make markets in such securities.If quotes are not available from a third party pricing service or one or more dealers, quotes shall be determined based on the fair value of such securities.Short-term obligations (debt securities that mature in less than 60 days) are generally valued at amortized cost. 11 BROADMARK TACTICAL PLUS FUND NOTES TO FINANCIAL STATEMENTS (Continued) Securities for which market quotations are not readily available and securities for which the Fund has reason to believe the market quote should not be relied upon are valued by the Fund’s investment adviser in accordance with procedures approved by the Board.Other times when the investment adviser would make a fair value determination would be when trading in a security held by the Fund is halted and not resumed prior to the end of the market close, or if exchanges were required to close before the anticipated end of the trading day.In such cases, the value for a security may be different from most recent quoted market values.Fair valued securities will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2013: Level 1 Level 2 Level 3 Total Investments in Securities: Exchange-Traded Funds $ $
